                         2:20-cv-02273-CSB-EIL # 1            Page 1 of 11
                                                                                                          E-FILED
                                                                         Friday, 02 October, 2020 01:00:20 PM
                                                                                  Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS

SAIM SARWAR, Individually,               :
                                         :
              Plaintiff,                 :
                                         :
v.                                       :               Case No.
                                         :
ELIM KE INC d/b/a LINCOLN LODGE, an      :
Illinois BCA,                            :
                                         :
              Defendant.                 :
_______________________________________/ :
                                         :
                                         :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, SAIM SARWAR, Individually, on his behalf and on behalf of all other individuals

similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, ELIM KE INC

d/b/a LINCOLN LODGE, an Illinois BCA, (sometimes referred to as “Defendant”), for Injunctive

Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of New York, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps without assistive devices. Plaintiff

               ambulates in a wheelchair or with a cane or other support and has limited use of his

               hands. He is unable to tightly grasp, pinch and twist of the wrist to operate. When

               ambulating beyond the comfort of his own home, Plaintiff often uses a wheelchair

               or other assistive device. Plaintiff requires accessible handicap parking spaces located

               closet to the entrances of a facility. The handicap and access aisles must be of
              2:20-cv-02273-CSB-EIL # 1            Page 2 of 11




     sufficient width so that he can embark and disembark from a ramp into a vehicle.

     Routes connecting the handicap spaces and all features, goods and services of a

     facility must be level, properly sloped, sufficiently wide and without cracks, holes or

     other hazards that can pose a danger of tipping, catching wheels or falling. These

     areas must be free of obstructions or unsecured carpeting that make passage either

     more difficult or impossible. Amenities must be sufficiently lowered so that Plaintiff

     can reach them. He has difficulty operating door knobs, sink faucets, or other

     operating mechanisms that tight grasping, twisting of the wrist or pinching. He is

     hesitant to use sinks that have unwrapped pipes, as such pose a danger of scraping

     or burning his legs. Sinks must be at the proper height so that he can put his legs

     underneath to wash his hands. He requires grab bars both behind and beside a

     commode so that he can safely transfer and he has difficulty reaching the flush

     control if it is on the wrong side. He has difficulty getting through doorways if they

     lack the proper clearance.

2.   Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

     "tester" for the purpose of asserting his civil rights and monitoring, ensuring, and

     determining whether places of public accommodation and their websites are in

     compliance with the ADA.

3.   According to the county property records, Defendant owns a place of public

     accommodation as defined by the ADA and the regulations implementing the ADA,

     28 CFR 36.201(a) and 36.104. The place of public accommodation that the

     Defendant owns is a place of lodging known as LINCOLN LODGE, 403 W


                                       2
               2:20-cv-02273-CSB-EIL # 1           Page 3 of 11




     University Ave, Urbana, IL 61801, and is located in the County of Champaign,

     (hereinafter "Property").

4.   Venue is properly located in this District because the subject property is located in

     this district.

5.   Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

     original jurisdiction over actions which arise from the Defendant’s violations of Title

     III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

     U.S.C. § 2201 and § 2202.

6.   As the owner of the subject place of lodging, Defendant is required to comply with

     the ADA. As such, Defendant is required to ensure that it's place of lodging is in

     compliance with the standards applicable to places of public accommodation, as set

     forth in the regulations promulgated by the Department Of Justice. Said regulations

     are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

     Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

     by reference into the ADA. These regulations impose requirements pertaining to

     places of public accommodation, including places of lodging, to ensure that they are

     accessible to disabled individuals.

7.   More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

     requirement:

     Reservations made by places of lodging. A public accommodation that owns,
     leases (or leases to), or operates a place of lodging shall, with respect to
     reservations made by any means, including by telephone, in-person, or through a
     third party -



                                       3
               2:20-cv-02273-CSB-EIL # 1           Page 4 of 11




             (i) Modify its policies, practices, or procedures to ensure that individuals
             with disabilities can make reservations for accessible guest rooms during
             the same hours and in the same manner as individuals who do not need
             accessible rooms;
             (ii) Identify and describe accessible features in the hotels and guest rooms
             offered through its reservations service in enough detail to reasonably
             permit individuals with disabilities to assess independently whether a
             given hotel or guest room meets his or her accessibility needs;
             (iii) Ensure that accessible guest rooms are held for use by individuals
             with disabilities until all other guest rooms of that type have been rented
             and the accessible room requested is the only remaining room of that type;
             (iv) Reserve, upon request, accessible guest rooms or specific types of
             guest rooms and ensure that the guest rooms requested are blocked and
             removed from all reservations systems; and
             (v) Guarantee that the specific accessible guest room reserved through its
             reservations service is held for the reserving customer, regardless of
             whether a specific room is held in response to reservations made by others.

8.    These regulations became effective March 15, 2012.

9.    Defendant, either itself or by and through a third party, accepts reservations for its

      hotel online through one or more websites. The purpose of these websites is so that

      members of the public may reserve guest accommodations and review information

      pertaining to the goods, services, features, facilities, benefits, advantages, and

      accommodations of the Property. As such, these websites are subject to the

      requirements of 28 C.F.R. Section 36.302(e).

10.   Prior to the commencement of this lawsuit, Plaintiff visited the websites on multiple

      occasions for the purpose of reviewing and assessing the accessible features at the

      Property and ascertain whether they meet the requirements of 28 C.F.R. Section

      36.302(e) and his accessibility needs. However, Plaintiff was unable to do so because

      Defendant failed to comply with the requirements set forth in 28 C.F.R. Section

      36.302(e). As a result, Plaintiff was deprived the same goods, services, features,


                                        4
         2:20-cv-02273-CSB-EIL # 1            Page 5 of 11




facilities, benefits, advantages, and accommodations of the Property available to the

general public. Specifically, expedia.com did not comply with the Regulation

because it did not identify accessible rooms, did not allow for booking of accessible

rooms and provided insufficient information as to whether the rooms or features at

the hotel are accessible; hotel amenities, room types and amenities are all listed in

detail; no information was given about accessibility in the hotel other than the

statement "Wheelchair-accessible parking". Hotels.com did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of

accessible rooms and provided insufficient information as to whether the rooms or

features at the hotel are accessible; hotel amenities, room types and amenities are all

listed in detail; no information was given about accessibility in the hotel other than

the statement "Wheelchair-accessible parking". Booking.com did not comply with

the Regulation because it did not identify accessible rooms, did not allow for booking

of accessible rooms and provided insufficient information as to whether the rooms

or features at the hotel are accessible; hotel amenities, room types and amenities are

all listed in detail; no information was given about accessibility in the hotel other

than the statement "Accessible parking". Orbitz.com did not comply with the

Regulation because it did not identify accessible rooms, did not allow for booking of

accessible rooms and provided insufficient information as to whether the rooms or

features at the hotel are accessible; hotel amenities, room types and amenities are all

listed in detail; no information was given about accessibility in the hotel other than

the statement "Wheelchair-accessible parking". Priceline.com did not comply with


                                  5
         2:20-cv-02273-CSB-EIL # 1            Page 6 of 11




the Regulation because it did not identify accessible rooms, did not allow for booking

of accessible rooms and provided insufficient information as to whether the rooms

or features at the hotel are accessible; hotel amenities, room types and amenities are

all listed in detail; no information was given about accessibility in the hotel.

Agoda.com did not comply with the Regulation because it did not identify accessible

rooms, did not allow for booking of accessible rooms and provided insufficient

information as to whether the rooms or features at the hotel are accessible; hotel

amenities, room types and amenities are all listed in detail; no information was given

about accessibility in the hotel. Trip.com did not comply with the Regulation because

it did not identify accessible rooms, did not allow for booking of accessible rooms

and provided insufficient information as to whether the rooms or features at the hotel

are accessible; hotel amenities, room types and amenities are all listed in detail; no

information was given about accessibility in the hotel. Cheaptickets.com did not

comply with the Regulation because it did not identify accessible rooms, did not

allow for booking of accessible rooms and provided insufficient information as to

whether the rooms or features at the hotel are accessible; hotel amenities, room types

and amenities are all listed in detail; no information was given about accessibility in

the hotel other than the statement "Wheelchair-accessible parking". Travelocity.com

did not comply with the Regulation because it did not identify accessible rooms, did

not allow for booking of accessible rooms and provided insufficient information as

to whether the rooms or features at the hotel are accessible; hotel amenities, room

types and amenities are all listed in detail; no information was given about


                                  6
                2:20-cv-02273-CSB-EIL # 1             Page 7 of 11




      accessibility in the hotel other than the statement "Wheelchair-accessible parking".

      Hotels.bookety.com did not comply with the Regulation because it did not identify

      accessible rooms, did not allow for booking of accessible rooms and provided

      insufficient information as to whether the rooms or features at the hotel are

      accessible; hotel amenities, room types and amenities are all listed in detail; no

      information was given about accessibility in the hotel other than the statement

      "Wheelchair-accessible parking".

11.   In the near future, Plaintiff intends to revisit Defendant's online reservations system

      in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this respect,

      Plaintiff maintains a system to ensure that he revisits the online reservations system

      of every hotel he sues. By this system, Plaintiff maintains a list of all hotels he has

      sued with several columns following each. he continually updates this list by, among

      other things, entering the dates he did visit and plans to again visit the hotel's online

      reservations system. With respect to each hotel, he visits the online reservations

      system multiple times prior to the complaint being filed, then visits again shortly

      after the complaint is filed. Once a judgment is obtained or settlement agreement

      reached, he records the date by which the hotel's online reservations system must be

      compliant and revisits when that date arrives.

12.   Plaintiff is continuously aware that the subject websites remain non-compliant and

      that it would be a futile gesture to revisit the websites as long as those violations exist

      unless he is willing to suffer additional discrimination.




                                          7
               2:20-cv-02273-CSB-EIL # 1             Page 8 of 11




13.   The violations present at Defendant's websites infringe Plaintiff's right to travel free

      of discrimination and deprive him of the information required to make meaningful

      choices for travel. Plaintiff has suffered, and continues to suffer, frustration and

      humiliation as the result of the discriminatory conditions present at Defendant's

      website. By continuing to operate the websites with discriminatory conditions,

      Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

      Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

      and/or accommodations available to the general public. By encountering the

      discriminatory conditions at Defendant's website, and knowing that it would be a

      futile gesture to return to the websitesunless he is willing to endure additional

      discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

      services and benefits readily available to the general public. By maintaining a

      websites with violations, Defendant deprives Plaintiff the equality of opportunity

      offered to the general public. Defendant's online reservations system serves as a

      gateway to its hotel. Because this online reservations system discriminates against

      Plaintiff, it is thereby more difficult to book a room at the hotel or make an informed

      decision as to whether the facilities at the hotel are accessible.

14.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

      of the Defendant’s discrimination until the Defendant is compelled to modify its

      websitesto comply with the requirements of the ADA and to continually monitor and

      ensure that the subject websitesremains in compliance.




                                         8
                  2:20-cv-02273-CSB-EIL # 1         Page 9 of 11




15.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

      from the Defendant’s non-compliance with the ADA with respect to these websites.

      Plaintiff has reasonable grounds to believe that he will continue to be subjected to

      discrimination in violation of the ADA by the Defendant.

16.   The Defendant has discriminated against the Plaintiff by denying him access to, and

      full and equal enjoyment of, the goods, services, facilities, privileges, advantages

      and/or accommodations of the subject website.

17.   The Plaintiff and all others similarly situated will continue to suffer such

      discrimination, injury and damage without the immediate relief provided by the ADA

      as requested herein.

18.   Defendant has discriminated against the Plaintiff by denying him access to full and

      equal enjoyment of the goods, services, facilities, privileges, advantages and/or

      accommodations of its place of public accommodation or commercial facility in

      violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

      Defendant continues to discriminate against the Plaintiff, and all those similarly

      situated by failing to make reasonable modifications in policies, practices or

      procedures, when such modifications are necessary to afford all offered goods,

      services, facilities, privileges, advantages or accommodations to individuals with

      disabilities; and by failing to take such efforts that may be necessary to ensure that

      no individual with a disability is excluded, denied services, segregated or otherwise

      treated differently than other individuals because of the absence of auxiliary aids and

      services.


                                        9
                      2:20-cv-02273-CSB-EIL # 1           Page 10 of 11




19.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

             and 28 CFR 36.505.

20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

             Injunctive Relief, including an order to require the Defendant to alter the subject

             websites to make them readily accessible and useable to the Plaintiff and all other

             persons with disabilities as defined by the ADAand 28 C.F.R. Section 36.302(e); or

             by closing the websitesuntil such time as the Defendant cures its violations of the

             ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websitesto ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

             Respectfully Submitted,


                                               10
2:20-cv-02273-CSB-EIL # 1    Page 11 of 11




                By: /s/ Kimberly A. Corkill, Esq.

                Kimberly A. Corkill, Of Counsel
                Thomas B. Bacon, P.A.
                7 N. Coyle Street
                Pensacola, FL 32502
                ph. 850-375-3475
                fx 877-828-4446
                kimberlyatlaw@gmail.com
                Florida Bar Id. No. 84942

                Thomas B. Bacon, Esq.
                Thomas B. Bacon, P.A.
                644 North Mc Donald St.
                Mt. Dora, FL 32757
                ph. (850)375-3475
                kimberlyatlaw@gmail.com
                Florida Bar. Id. No. 139262
